Exhibit 10.1

 

LOGO [g921076g0623100234861.jpg]

June 19th 2020

Luis Felipe Visoso

Dear Luis:

I am pleased to offer you the opportunity to join Palo Alto Networks, Inc. (the
“Company”) in the position of Chief Financial Officer, reporting to the Chief
Executive Officer. I am confident that you will find the position tremendously
challenging and rewarding. The terms of this offer are contingent upon the
satisfactory completion of a background and reference check. We intend that your
start date will be July 1st, 2020. This Agreement will be effective on your
actual start date (the “Effective Date”).

Compensation. Your salary will be $600,000 USD per year, less payroll deductions
and all required withholdings. You will be paid semi-monthly and you will be
eligible for standard Company benefits. Most insurance benefits will be
effective on your start date. Your position will be full time, Exempt
employment. In addition within the first month of your employment you will be
paid a one time payment of $2,000,000 USD. If you leave your employment
voluntarily within 24 months you will be required to repay this on a pro rata
basis.

Variable Incentive Program (“VIP”). Additionally, you will be eligible for an
annual variable incentive target of 100% of your base salary (less payroll
deductions and all required withholdings) in accordance with the applicable Palo
Alto Networks incentive compensation plan, details are attached.

Benefits. You will be eligible for the Company’s standard employee benefit
programs including paid time off, medical, dental, and vision coverage, and a
401(k) retirement program subject to the applicable plan terms. Details about
these benefits will be made available to you for your review.

You should note that the Company retains the right to modify, in its sole
discretion, any or all these preceding terms of employment from time to time as
is deemed necessary.

Equity. The management of Palo Alto Networks, Inc. (hereafter the “Company”)
will recommend to the Compensation Committee of the Board of Directors (the
“Committee”) that you be granted a restricted stock unit (“RSU”) award with a
value of $12,000,000 vesting over 4 years as described herein. The number of
shares you receive will be determined by dividing this value by the average
closing price of the Company’s common stock over the 30 calendar days prior to
the 15th day of the month in which the grant occurs. If you are hired on or
before the 15th of the month your grant should occur on the 20th of that month.
If you are hired after the 15th of the month, your grant should occur on the
20th of the following month. The RSUs will vest over a 4-year period from the
grant date subject to you being a Service Provider (as defined in the Company’s
2012 Equity Incentive Plan (the “Plan”)) through each vesting date. One-third
(1/3) of the RSUs shall vest on the one-year anniversary of the grant date;
One-fourth (1/4) shall vest during the second year in four equal quarterly
increments; One-fourth (1/4) shall vest during the third year in four equal
quarterly increments; and One-sixth (1/6) shall vest during the fourth year in
four equal quarterly increments. Specific terms and conditions will be provided
after approval from the Compensation Committee of the Board of Directors.

 

Palo Alto Networks | 3000 Tannery Way | Santa Clara, Ca 95054 | Main:
408.753.4000 | paloaltonetworks.com



--------------------------------------------------------------------------------

      LOGO [g921076g0623100234861.jpg]

 

Termination Benefits.

(a)    Following a Change in Control. In the event that there is a Change in
Control of the Company and the Company or its successor terminates your
employment other than for Cause, or you terminate your employment for Good
Reason, in either case upon or within 12 months following the Change in Control,
then you will be entitled to receive:

(i)    a lump-sum payment equal to your then-current annual base salary; and

(ii)    accelerated vesting of the RSUs, and any other then-outstanding unvested
time-based equity awards, equal to the shares that would have vested by the 12
month anniversary of your last date of employment.

(b)    Other Termination. In the event that your employment is terminated by the
Company other than for Cause, at any time before a Change in Control or more
than 12 months following a Change in Control, then you will receive a lump sum
payment equal to 12 months of your then current base salary.

(c)    Form and Timing of Payment. This Section will not apply unless you
(i) have returned all Company property in your possession, (ii) have resigned as
a member of the Board of the Company and all of its subsidiaries, to the extent
applicable, and (iii) have executed a general release of all claims that you may
have against the Company or persons affiliated with the Company. The release
must be in the form prescribed by the Company. You must execute and return the
release on or before the date specified by the Company in the prescribed form
(the “Release Deadline”). The Release Deadline will in no event be later than 50
days after your separation. If you fail to return the release on or before the
Release Deadline, or if you revoke the release, then you will not be entitled to
the benefits described in this Section. The severance payments will be paid in
lump sum and/or commence, as applicable, following the effectiveness of the
release within 60 days after your separation and, once they commence, will
include a catch-up payment covering the amount that would have otherwise been
paid during the period between your termination of employment and the first
payment date but for the application of this provision. Notwithstanding the
foregoing, if the 60-day period described in the preceding sentence spans two
calendar years and/or if your severance payments are Deferred Payments (as
defined below), then the payments will be paid in lump sum and/or commence, as
applicable, on the 60th day following your termination of employment, subject to
Section 6.

 

Palo Alto Networks | 3000 Tannery Way | Santa Clara, Ca 95054 | Main:
408.753.4000 | paloaltonetworks.com



--------------------------------------------------------------------------------

      LOGO [g921076g0623100234861.jpg]

 

(d)    Definitions.

(i)    For purposes of this Agreement, “Cause” shall mean: (i) conviction of any
felony or any crime involving moral turpitude or dishonesty; (ii) participation
in intentional fraud or an act of willful dishonesty against the Company;
(iii) willful breach of the Company’s policies which materially harms the
Company; (iv) intentional damage of a substantial amount of the Company’s
property; (v) willful and material breach of this agreement or Employee
Invention Assignment and Confidentiality Agreement; or (vi) a willful failure or
refusal in a material respect by you to follow the lawful, reasonable policies
or directions of the Company as specified by the Board after being provided with
notice of such failure, such notice specifying in reasonable detail the tasks
which must be accomplished and a timeline for the accomplishment to avoid
termination for Cause, and an opportunity to cure within 30 days of receipt of
such notice.

(ii)    For purposes of this Agreement, “Good Reason” shall mean: (i) a material
reduction in your authority, status, obligations or responsibilities, provided
that following a Change in Control a change in title alone (not accompanied by a
change in authority, status, obligations or responsibilities) shall not
constitute a material reduction; (ii) a reduction of your total annual
compensation of more than 10% unless such reduction is no greater (in percentage
terms) than compensation reductions imposed on substantially all of the
Company’s employees pursuant to a directive of the Board; (iii) any failure by
the Company to pay your base salary; (iv) the relocation of the principal place
of the Company’s business to a location that is more than 35 miles further from
your home than before the relocation; or (v) the Company’s material breach of
this Agreement. Your resignation must occur within 12 months after one of the
foregoing conditions has come into existence without your consent. A resignation
for Good Reason will not be deemed to have occurred unless you give the Company
written notice of the condition within 90 days after the condition comes into
existence and the Company fails to remedy the condition within 30 days after
receiving your written notice.

(iii)    For purposes of this Agreement, “Change in Control” shall mean: (i) the
sale or other disposition of all or substantially all of the assets of the
Company; (ii) any sale or exchange of the capital stock of the Company by the
stockholders of the Company in one transaction or series of related transactions
where more than 50% of the outstanding voting power of the Company is acquired
by a person or entity or group of related persons or entities; (iii) any
reorganization, consolidation or merger of the Company where the outstanding
voting securities of the Company immediately before the transaction represent or
are converted into less than 50% of the outstanding voting power of the
surviving entity (or its parent corporation) immediately after the transaction;
or (iv) the consummation of the acquisition of 51% or more of the outstanding
stock of the Company pursuant to a tender offer validly made under any federal
or state law (other than a tender offer by the Company). Notwithstanding the
foregoing, a transaction will not be deemed a Change in Control unless the
transaction qualifies as a change in control event within the meaning of
Section 409A.

 

Palo Alto Networks | 3000 Tannery Way | Santa Clara, Ca 95054 | Main:
408.753.4000 | paloaltonetworks.com



--------------------------------------------------------------------------------

      LOGO [g921076g0623100234861.jpg]

 

Section 280G. If any payments and other benefits provided for in this Agreement
or otherwise constitute “parachute payments” within the meaning of Section 280G
of the Code and, but for this Section, would be subject to the excise tax
imposed by Section 4999 of the Code, then payments and other benefits will be
payable to you either in full or in such lesser amounts as would result, after
taking into account the applicable federal, state and local income taxes and the
excise tax imposed by Section 4999, on your receipt on an after-tax basis of the
greatest amount of payments and other benefits, by reducing payments in the
following order: (i) cancellation of accelerated vesting of stock options that
are out-of-the-money; (ii) reduction in cash payments; (iii) cancellation of
accelerated vesting of all equity awards that are not out-of-the-money stock
options; and (iv) other employee benefits. In the event that acceleration of
vesting of equity award compensation is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant. The
Company will select a professional services firm to make all of the
determinations required to be made under this section relating to parachute
payments. The Company will bear all costs the firm may reasonably incur in
connection with any calculations contemplated by these paragraphs relating to
parachute payments.

Section 409A. For purposes of this Agreement, a termination of employment will
be determined consistent with the rules relating to a “separation from service”
as defined in Section 409A of the Code and the regulations thereunder
(“Section 409A”). Notwithstanding anything else provided herein, to the extent
any payments provided under this Agreement in connection with your termination
of employment constitute deferred compensation subject to Section 409A
(“Deferred Payments”), and you are deemed at the time of such termination of
employment to be a “specified employee” under Section 409A, then such payment
shall not be made or commence until the earlier of (i) the expiration of the
6-month period measured from your separation from service from the Company or
(ii) the date of your death following such a separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to you including, without limitation, the additional
tax for which you would otherwise be liable under Section 409A(a)(1)(B) in the
absence of such a deferral. The first payment thereof will include a catch-up
payment covering the amount that would have otherwise been paid during the
period between your termination of employment and the first payment date but for
the application of this provision, and the balance of the installments (if any)
will be payable in accordance with their original schedule. To the extent that
any provision of this Agreement is ambiguous as to its compliance with
Section 409A, the provision will be read in such a manner so that all payments
hereunder comply with Section 409A. To the extent any payment under this
Agreement may be classified as a “short-term deferral” within the meaning of
Section 409A, such payment shall be deemed a short-term deferral, even if it may
also qualify for an exemption from Section 409A under another provision of
Section 409A. Payments pursuant to this Agreement are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

ESPP. You may be eligible to participate in Palo Alto Networks Employee Stock
Purchase Plan, under the terms and conditions of the Plan, which allows you to
purchase the Company stock at a discount from fair market value. We will provide
further details and enrollment information after your start date. Please
understand that this and all other Company benefits are subject to change,
including discontinuation at the Company’s discretion.

 

Palo Alto Networks | 3000 Tannery Way | Santa Clara, Ca 95054 | Main:
408.753.4000 | paloaltonetworks.com



--------------------------------------------------------------------------------

      LOGO [g921076g0623100234861.jpg]

 

Relocation. You will be paid the gross amount of $150,000 USD as a relocation
assistance payment which is intended to assist you with the costs of relocation
to the Bay Area. By signing this letter and accepting the funds, you agree that
if you voluntarily resign from your position from the Company within one year of
your start date, you will be required to repay the relocation assistance payment
to the Company.

Confidentiality. As a Company employee, you will be expected to abide by Company
rules and policies. You will also have access to certain confidential
information of the Company, and you may, during the course of your employment,
develop certain information or inventions that will be the property of the
Company. To protect the interests of the Company, you will need to sign the
Company’s standard “Employee Invention Assignment and Confidentiality Agreement”
as a condition of your employment. We wish to impress upon you that we do not
want you to, and we hereby direct you not to, bring with you any confidential or
proprietary material of any former employer or to violate any other obligations
you may have to any former employer. Rather, you will be expected to use only
that information which is generally known and used by persons with training and
experience comparable to your own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by the Company. You agree that you will not bring onto Company
premises any unpublished documents or property belonging to any former employer
or other person to whom you have an obligation of confidentiality. You represent
that your signing of this offer letter and the Company’s Employee Invention
Assignment and Confidentiality Agreement, and your commencement of employment
with the Company will not violate any agreement currently in place between
yourself and current or past employers.

Non-disparagement. During the period that you render services to the Company,
you must not make false statements about a competitor or other disparaging
comments about them. This does not affect your ability to make true, factual
statements about competitors, their products, and/or services.

Duty of Loyalty. During your employment, you agree not to engage in any
employment, business or activity that is in any way competitive with the
business or proposed business of the Company. You will disclose to the Company
in writing any other gainful employment, business or activity that you are
currently associated with or participate in that competes with the Company. You
will not assist any other person or organization in competing with the Company
or in preparing to engage in competition with the business or proposed business
of the Company.

At Will Employment. Your employment with the Company is for no specified time
and constitutes at will employment. As a result, you are free to terminate your
employment with the Company at any time and for any reason whatsoever simply by
notifying the Company. Likewise, the Company is free to conclude its employment
relationship with you at any time and for any reason whatsoever, with or without
cause or advance notice. Any modification or change in your at will employment
status may only occur by way of a written employment agreement signed by you and
the Chief Executive Officer of the Company.

 

Palo Alto Networks | 3000 Tannery Way | Santa Clara, Ca 95054 | Main:
408.753.4000 | paloaltonetworks.com



--------------------------------------------------------------------------------

      LOGO [g921076g0623100234861.jpg]

 

Complete Agreement. This letter, together with your Employee Invention
Assignment and Confidentiality Agreement, forms the complete and exclusive
statement of your employment agreement with the Company. The employment terms in
this letter supersede any other agreements or promises made to you by anyone,
whether oral or written.

Proof of Authorization to Work in the U.S. As required by law, this offer is
subject to satisfactory proof of your right to work in the United States. Within
three (3) business days of starting your new position you will need to present
documentation demonstrating that you have authorization to work in the United
States. If you have questions about this requirement, which applies to U.S.
citizens and non-U.S. citizens alike, you may contact Human Resources. If you
require Visa sponsorship or transfer assistance, please contact
HRConnect@paloaltonetworks.com before your start date.

Orientation. If your hire date falls on a Monday, you will also receive a
calendar invite the week before your start date inviting you to attend New Hire
Orientation. If you are remote but will be in Head Quarters on your first day,
please let your recruiter know. Should your start date fall on Tuesday through
Friday, your hiring manager will contact you with your first day details.

To indicate your acceptance of the Company’s employment offer, please sign and
date this letter in the space provided below and return it to me. This offer
will expire at 11.00 AM PST on June 21st, 2020.

I know I speak for the rest of the team in saying that we are looking forward to
working with you as you bring your unique and significant skills to the Company.

Sincerely,

 

/s/ Liane Hornsey

Liane Hornsey, Chief People Officer Palo Alto Networks, Inc.

 

Palo Alto Networks | 3000 Tannery Way | Santa Clara, Ca 95054 | Main:
408.753.4000 | paloaltonetworks.com



--------------------------------------------------------------------------------

      LOGO [g921076g0623100234861.jpg]

 

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein:

 

/s/ Luis Felipe Visoso

Luis Felipe Visoso

June 19, 2020

Date

July 1st, 2020

Employment Start Date

Attachment: Employee Invention Assignment and Confidentiality Agreement

 

Palo Alto Networks | 3000 Tannery Way | Santa Clara, Ca 95054 | Main:
408.753.4000 | paloaltonetworks.com



--------------------------------------------------------------------------------

EMPLOYEE INVENTION ASSIGNMENT AND

CONFIDENTIALITY AGREEMENT

In consideration of, and as a condition of my employment with Palo Alto
Networks, Inc., a Delaware Corporation (collectively the “Company”), I hereby
represent to, and agree with the Company as follows:

1.    Purpose of Agreement. I understand that the Company is engaged in a
continuous program of research, development, production and marketing in
connection with its business and that it is critical for the Company to preserve
and protect its “Proprietary Information” (as defined in Section 7 below), its
rights in “Inventions” (as defined in Section 2 below) and in all related
intellectual property rights. Accordingly, I am entering into this Employee
Invention Assignment and Confidentiality Agreement (this “Agreement”) as a
condition of my employment with the Company, whether or not I am expected to
create inventions of value for the Company.

2.    Disclosure of Inventions. I will promptly disclose in confidence to the
Company all inventions, improvements, designs, original works of authorship,
formulas, processes, computer software programs, databases, mask works and trade
secrets that I make or conceive or first reduce to practice or create, either
alone or jointly with others, during the period of my employment, whether or not
in the course of my employment, and whether or not patentable, copyrightable or
protectable as trade secrets (the “Inventions”).

3.    Work for Hire; Assignment of Inventions; License. I acknowledge and agree
that any copyrightable works prepared by me within the scope of my employment
are “works for hire” under the Copyright Act and that the Company will be
considered the author and owner of such copyrightable works. I agree that all
Inventions that (i) are developed using equipment, supplies, facilities or trade
secrets of the Company, (ii) result from work performed by me for the Company,
or (iii) relate to the Company’s business or current or anticipated research and
development (the “Assigned Inventions”), will be the sole and exclusive property
of the Company and are hereby irrevocably assigned by me to the Company. To the
extent such assignment is not effective, I hereby irrevocably grant to the
Company a royalty free, fully paid up, perpetual, transferable, worldwide
exclusive license (with the right to sublicense) to make, have made, copy,
modify, make derivative works of, use, offer to sell, sell, import, and
otherwise distribute such Assigned Inventions. Attached hereto as Exhibit A is a
list describing all inventions, original works of authorship, developments and
trade secrets which were made by me prior to the date of this Agreement, which
belong to me and which are not or were not assigned to the Company or an
affiliate of the Company (“Prior Inventions”). I acknowledge and agree that if I
use any of my Prior Inventions or Excluded Inventions (as defined below) in the
scope of my employment, or include them in any product, process or service of
the Company (with or without the Company’s consent), I hereby grant to the
Company a perpetual, irrevocable, nonexclusive, world-wide, royalty-free, fully
paid-up, transferable, license to use, disclose, make, have made, sell, offer to
sell, reproduce, distribute, modify, create works based on, perform, display,
import, and exploit in any other way such Prior Inventions or Excluded
Inventions, to practice any method related thereto, and to sublicense third
parties with the same rights. If no list of Prior Inventions or Exhibit A is
completed and/or attached hereto, I represent that I have no Prior Inventions at
the time of signing this Agreement.

4.    Labor Code Section 2870 Notice. I have been notified and understand that
the provisions of Sections 3 and 5 of this Agreement do not apply to any
invention which qualifies fully under the provisions of Section 2870 of the
California Labor Code (an “Excluded Invention”), which states as follows:

ANY PROVISION IN AN EMPLOYMENT AGREEMENT WHICH PROVIDES THAT AN EMPLOYEE SHALL
ASSIGN, OR OFFER TO ASSIGN, ANY OF HIS OR HER RIGHTS IN AN INVENTION TO HIS OR
HER EMPLOYER SHALL NOT APPLY TO AN INVENTION THAT THE EMPLOYEE DEVELOPED
ENTIRELY ON HIS OR HER OWN TIME WITHOUT USING THE EMPLOYER’S EQUIPMENT,
SUPPLIES, FACILITIES, OR TRADE SECRET INFORMATION EXCEPT FOR THOSE INVENTIONS
THAT EITHER: (1) RELATE AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE OF
THE INVENTION TO THE EMPLOYER’S BUSINESS, OR ACTUAL OR DEMONSTRABLY ANTICIPATED
RESEARCH OR DEVELOPMENT OF THE EMPLOYER; OR (2) RESULT FROM ANY WORK

 

Employee Invention Assignment and Confidentiality Agreement 201901 – Page 1 of 7



--------------------------------------------------------------------------------

PERFORMED BY THE EMPLOYEE FOR THE EMPLOYER. TO THE EXTENT A PROVISION IN AN
EMPLOYMENT AGREEMENT PURPORTS TO REQUIRE AN EMPLOYEE TO ASSIGN AN INVENTION
OTHERWISE EXCLUDED FROM BEING REQUIRED TO BE ASSIGNED UNDER CALIFORNIA LABOR
CODE SECTION 2870(a), THE PROVISION IS AGAINST THE PUBLIC POLICY OF THIS STATE
AND IS UNENFORCEABLE.

I WILL ADVISE THE COMPANY PROMPTLY IN WRITING OF ANY INVENTIONS THAT I BELIEVE
ARE EXCLUDED INVENTIONS TO PERMIT A DETERMINATION OF OWNERSHIP BY THE COMPANY.
ANY SUCH DISCLOSURE WILL BE RECEIVED IN CONFIDENCE. I will not incorporate, or
permit to be incorporated, any Excluded Invention into a Company product,
process, or service without the Company’s prior written consent. Notwithstanding
the foregoing sentence, if, in the course of my employment with the Company, I
incorporate into a Company product, process, or service an Excluded Invention
owned by me or in which I have an interest, the license with respect to Excluded
Inventions set forth in Section 3 applies to the Company’s exploitation of that
Excluded Invention.

5.    Assignment of Other Rights. In addition to the foregoing assignment of
Assigned Inventions to the Company, I hereby irrevocably transfer and assign to
the Company: (i) all worldwide patents, patent applications, copyrights, mask
works, trade secrets and other intellectual property rights, including but not
limited to rights in databases, in any Assigned Inventions, along with any
registrations of or applications to register such rights; and (ii) any and all
“Moral Rights” (as defined below) that I may have in or with respect to any
Assigned Inventions. I also hereby forever waive and agree never to assert any
and all Moral Rights I may have in or with respect to any Assigned Inventions,
even after termination of my work on behalf of the Company. “Moral Rights” mean
any rights to claim authorship of or credit on an Assigned Inventions, to object
to or prevent the modification or destruction of any Assigned Inventions or
Prior Inventions licensed to Company under Section 3, or to withdraw from
circulation or control the publication or distribution of any Assigned
Inventions or Prior Inventions licensed to Company under Section 3, and any
similar right, existing under judicial or statutory law of any country or
subdivision thereof in the world, or under any treaty, regardless of whether or
not such right is denominated or generally referred to as a “moral right.”

6.    Assistance. I agree to assist the Company in every proper way to obtain
for the Company and enforce patents, copyrights, mask work rights, trade secret
rights and other legal protections for the Company’s Assigned Inventions in any
and all countries. I will execute any documents that the Company may reasonably
request for use in obtaining or enforcing such patents, copyrights, mask work
rights, trade secrets and other legal protections. My obligations under this
paragraph will continue beyond the termination of my employment with the
Company, provided that the Company will compensate me at a reasonable rate after
such termination for time and expenses actually spent by me at the Company’s
request on such assistance. I appoint the Secretary of the Company as my
attorney-in-fact to execute documents on my behalf for this purpose.

7.    Proprietary Information. I understand that my employment by the Company
creates a relationship of confidence and trust with respect to any information
of a confidential or secret nature that may be disclosed to me by the Company or
a third party that relates to the business of the Company or to the business of
any parent, subsidiary, affiliate, customer or supplier of the Company or any
other party with whom the Company agrees to hold information of such party in
confidence (the “Proprietary Information”). Such Proprietary Information
includes, but is not limited to, Assigned Inventions, marketing plans, product
plans, business strategies, financial information, forecasts, personnel
information, customer lists and data (including, but not limited to, customers
of the Company on which I called or with which I may become acquainted during
the term of my employment), domain names, software, developments, discoveries,
ideas, processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, and other business information disclosed by the
Company either directly or indirectly in writing, orally or by drawings or
inspection of premises, parts, equipment, or other Company property, or
disclosed by any parent, subsidiary, affiliate, customer or supplier of the
Company or any other party with whom the Company agrees to hold information of
such party in confidence (“Associated Third Parties”). Notwithstanding the
foregoing, Proprietary Information shall not include any such information which
I can establish (i) was publicly known or made generally available prior to the
time of disclosure by the Company or Associated Third Parties to me;
(ii) becomes publicly known or made generally available after disclosure by the
Company or Associated Third

 

Employee Invention Assignment and Confidentiality Agreement 201901 – Page 2 of 7



--------------------------------------------------------------------------------

Parties to me through no wrongful action or omission by me; or (iii) is in my
rightful possession, without confidentiality obligations, at the time of
disclosure by the Company or Associated Third Parties as shown by my
then-contemporaneous written records; provided that any combination of
individual items of information shall not be deemed to be within any of the
foregoing exceptions merely because one or more of the individual items are
within such exception, unless the combination as a whole is within such
exception. I understand that nothing in this Agreement is intended to limit my
rights to discuss the terms, wages, and working conditions of my employment, as
protected by applicable law.

8.    Confidentiality. At all times, throughout my entire employment and after
its termination, I will keep and hold all such Proprietary Information in strict
confidence and trust. I will not use or disclose any Proprietary Information
without the prior written consent of the General Counsel, except as may be
necessary to perform my duties as an employee of the Company for the benefit of
the Company. I understand that nothing in this Agreement prohibits me
communicating with, or responding to any inquiry from, or providing testimony
before, any state or federal regulatory agencies (including under the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010) with regard to such
information without first obtaining permission from the Company. However, I
agree to notify such agency of the confidential nature of the information
provided and request that necessary steps be taken to maintain its
confidentiality. I further understand that I am not permitted to disclose the
Company’s attorney-client privileged communications or attorney work product. In
addition, I hereby acknowledge that the Company has provided me with notice in
compliance with the Defend Trade Secrets Act of 2016 regarding immunity from
liability for limited disclosures of trade secrets. The full text of the notice
is attached in Exhibit B. Upon termination of my employment with the Company or
upon earlier request by the Company, I will promptly deliver to the Company any
and all Company property, including but not limited to all documents, data,
equipment, and materials (whether tangible or electronic) of any nature
pertaining to my work with the Company and, upon Company request, will execute a
document confirming my agreement to honor my responsibilities contained in this
Agreement. Upon termination of my employment with the Company, I will not take
with me or retain any Company property, including but not limited to any
documents, data, equipment, or materials or copies thereof containing any
Proprietary Information.

9.    No Breach of Prior Agreement. I represent that my performance of all the
terms of this Agreement and my duties as an employee of the Company will not
breach any invention assignment, proprietary information, confidentiality or
similar agreement with any former employer or other party. I represent that I
will not bring with me to the Company or use in the performance of my duties for
the Company any documents or materials or intangibles of a former employer or
third party that are not generally available to the public or have not been
legally transferred to the Company.

10.    Efforts; Duty Not to Compete. I understand that my employment with the
Company requires my undivided attention and effort during normal business hours.
While I am employed by the Company, I will not provide services to, or assist in
any manner, any business or third party that competes with the current or
planned business of the Company, nor will I, without the prior written approval
of (i) the Legal Ethics and Compliance team, or (ii) the Board of Directors of
the Company if I am an executive officer of the Company, engage in any other
professional employment or consulting.

11.    Notification. I hereby authorize the Company to notify third parties,
including, without limitation, customers and actual or potential employers, of
the terms of this Agreement and my responsibilities hereunder.

12.    Non-Solicitation of Employees/Consultants. During my employment with the
Company and for a period of one (1) year thereafter, I will not directly or
indirectly solicit away employees or consultants of the Company for my own
benefit or for the benefit of any other person or entity.

13.    Injunctive Relief. I understand that in the event of a breach or
threatened breach of this Agreement by me the Company may suffer irreparable
harm and will therefore be entitled to injunctive relief to enforce this
Agreement.

14.    Governing Law; Severability. This Agreement will be governed by and
construed in accordance with the laws of the State of California, without giving
effect to its laws pertaining to conflict of laws that would result in the
application of the laws of another jurisdiction. To the extent my agreements
with the Company permit any lawsuit, I hereby expressly consent to the personal
and exclusive jurisdiction and venue

 

Employee Invention Assignment and Confidentiality Agreement 201901 – Page 3 of 7



--------------------------------------------------------------------------------

of the state and federal courts located in California for any lawsuit filed
against me by the Company. If any provision of this Agreement is determined by
any court or arbitrator of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, such provision will be enforced to the maximum
extent possible given the intent of the parties hereto. If such clause or
provision cannot be so enforced, such provision shall be stricken from this
Agreement and the remainder of this Agreement shall be enforced as if such
invalid, illegal or unenforceable clause or provision had (to the extent not
enforceable) never been contained in this Agreement.

15.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, and all of which together shall constitute one and the same agreement.

16.    Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.

17.    Amendment and Waivers. This Agreement may be amended only by a written
agreement executed by each of the parties hereto. No amendment of or waiver of,
or modification of any obligation under this Agreement will be enforceable
unless set forth in a writing signed by the party against which enforcement is
sought. Any amendment effected in accordance with this section will be binding
upon all parties hereto and each of their respective successors and assigns. No
delay or failure to require performance of any provision of this Agreement shall
constitute a waiver of that provision as to that or any other instance. No
waiver granted under this Agreement as to any one provision herein shall
constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.

18.    Successors and Assigns; Assignment. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Company may assign any of its rights and obligations under this Agreement.
No other party to this Agreement may assign, whether voluntarily or by operation
of law, any of its rights and obligations under this Agreement, except with the
prior written consent of the Company.

19.    Further Assurances. The parties agree to execute such further documents
and instruments and to take such further actions as may be reasonably necessary
to carry out the purposes and intent of this Agreement.

20.     “At Will” Employment. I understand that this Agreement does not
constitute a contract of employment or obligate the Company to employ me for any
stated period of time. I understand that I am an “at will” employee of the
Company and that my employment can be terminated at any time, with or without
notice and with or without cause, for any reason or for no reason, by either the
Company or myself. I acknowledge that any statements or representations to the
contrary are ineffective, unless put into a writing signed by the Chief
Executive Officer. I further acknowledge that my participation in any stock
option or benefit program is not to be construed as any assurance of continuing
employment for any particular period of time. This Agreement shall be effective
as of the first day of my employment by the Company, but subject to Section 21.

21.    Applicability to Past Activities. The Company and I acknowledge that I
have been engaged to provide services by the Company or one of its affiliates
for a period of time prior to the date of this Agreement (the “Prior Engagement
Period”). Accordingly, I agree that if and to the extent that, during the Prior
Engagement Period: (i) I received access to any information from or on behalf of
the Company that would have been Proprietary Information if I received access to
such information during the period of my employment with the Company under this
Agreement; or (ii) I conceived, created, authored, invented, developed or
reduced to practice any item, including any intellectual property rights with
respect thereto, that would have been an Assigned Invention if conceived,
created, authored, invented, developed or reduced to practice during the period
of my employment with the Company under this Agreement (subject to Section 4);
then any such information shall be deemed Proprietary Information hereunder and
any such item shall be deemed an Assigned Invention hereunder (subject to
Section 4), and this Agreement shall apply to such information or

 

Employee Invention Assignment and Confidentiality Agreement 201901 – Page 4 of 7



--------------------------------------------------------------------------------

item as if conceived, created, authored, invented, developed or reduced to
practice under this Agreement. For purposes of Section 4, to the extent allowed
under applicable law, references to “employer” or “the Company” will be
construed to include any affiliates of Company that I have been previously
employed by.

 

Agreed:

 

  Employee:

/s/ Luis Felipe Visoso

  Signature

Luis Felipe Visoso

  Name (Please Print)

6/19/2020

  Date

 

Employee Invention Assignment and Confidentiality Agreement 201901 – Page 5 of 7



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF PRIOR INVENTIONS

 

1.

The following is a complete list of all Prior Inventions relevant to the subject
matter of my employment by the Company that have been made or discovered or
conceived or first reduced to practice by me or jointly with others prior to my
employment by the Company that I desire to remove from the operation of the
Company’s Employee Invention Assignment and Confidentiality Agreement:

 

      X        No inventions or improvements.                  Additional sheets
attached.      See below:

 

2.

I propose to bring to my employment the following materials and documents of a
former employer:

 

      X        No materials or documents.                  Additional sheets
attached.      See below:

 

/s/ Luis Felipe Visoso    6/19/2020

 

Employee Signature    Date

 

Employee Invention Assignment and Confidentiality Agreement 201901 – Page 6 of 7



--------------------------------------------------------------------------------

EXHIBIT B

SECTION 7 OF THE DEFEND TRADE SECRETS ACT OF 2016

“ . . . An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that—(A)
is made—(i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal        An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual—(A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”

 

Employee Invention Assignment and Confidentiality Agreement 201901 – Page 7 of 7